Citation Nr: 0740878	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbar strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In his May 2004 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge.  
By a April 2006 letter, the veteran was notified that his 
Travel Board hearing was scheduled for May 16, 2006 at the 
RO; however, he failed to appear and there is no evidence 
that he requested a postponement or another hearing.  
Therefore, his request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).  

In February 2007, the Board remanded this matter for 
additional development.  Thereafter, the RO continued the 20 
percent rating for residuals of lumbar strain (as reflected 
in the August 2007 supplemental statement of the case (SSOC)) 
and returned the matter to the Board.

In October 2007, following certification of this case to the 
Board, the RO received additional pertinent medical evidence 
from the veteran that was forwarded to the Board without a 
waiver of initial consideration by the agency of original 
jurisdiction.  

Finally, the Board finds that May 2003 VA outpatient records 
reflecting a change in condition of the veteran's service-
connected migraine headaches raises an informal claim for an 
increased rating pursuant to 38 C.F.R. § 3.157 (2007).  This 
matter is referred to the RO for appropriate action.  

For the reasons expressed below, this appeal is again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 




REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Moreover, if the Board proceeds with final 
disposition of an appeal and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  

In February 2007, the Board remanded this matter to afford 
the veteran a contemporaneous VA examination of his lumbar 
spine disorder.  Paragraph 1 of the Board's remand order 
required that the claims folder was to be made available to 
the examiner.  However, in the April 2007 VA examination 
report, when responding to whether the claims file was 
reviewed, the examiner noted "none available."  Hence, as 
correctly pointed out by the veteran's representative in the 
October 2007 appellant's brief, the April 2007 VA examination 
is inadequate for rating purposes and the Board finds that, 
at a minimum, a new VA examination is warranted.  See 38 
U.S.C.A. § 5103A.  

Also, as noted above, in October 2007, the RO received 
additional medical evidence from the veteran consisting of 
private medical records from K.B. Shroff, M.D., and E. Lubin, 
M.D., Ph.D., indicating that the veteran was receiving 
treatment for his service-connected lumbar spine disorder as 
well as lumbar radiculopathy, and that the veteran was also 
being evaluated at the Tampa VAMC.  In addition, the medical 
evidence revealed that there were additional outstanding 
pertinent private medical records from two neurosurgeons and 
the Gessler Clinic.  While this evidence clearly bears on the 
question of the veteran's entitlement to an increased rating 
for his service-connected lumbar spine disorder, it has not 
been considered by the AOJ in connection with the current 
claim, and neither the veteran nor his representative has 
expressly waived initial AOJ consideration of the evidence.  
Thus a remand for AOJ consideration of this evidence, in the 
first instance, and issuance of an SSOC reflecting such 
consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 
(2007).  

Moreover, the General Rating Formula for Diseases and 
Injuries for the Spine, Note (1) provides that any associated 
objective neurological abnormalities are to be rating 
separately under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71A, Diagnostic Codes 5235-5243, Note (1) (2007).  
In light of the medical evidence submitted in October 2007 
with findings of lumbar radiculopathy as well as the 
veteran's assertions during the April 2007 VA examination of 
numbness and weakness of the left lower extremity, the Board 
finds that additional VA examination is necessary to 
adequately evaluate the current severity of the veteran's 
lumbar spine disorder.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one).

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, will result in a 
denial of the claim for an increased rating.  See 38 C.F.R. § 
3.655 (2007).  

Prior to arranging for the veteran to undergo VA examination, 
all outstanding medical records pertaining to the veteran's 
lumbar spine disorder at the Tampa VAMC from April 2004 to 
the present should be obtained and associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Finally, to ensure that all due process requirements are met, 
the veteran should be given another opportunity to present 
information and/or evidence pertinent to his claim for a 
rating in excess of 20 percent for residuals of lumbar 
strain.  In this regard, the veteran should provide specific 
authorization to enable VA to obtain all records of his 
treatment and/or evaluation for his lumbar spine disorder by 
K.B. Shroff, M.D., from February 2007 to the present; E. 
Lubin, M.D., Ph.D, from April 2007 to the present; Gessler 
Clinic medical records from April 2007 to the present; Dr. 
Miller, a neurosurgeon at the Watson Clinic in Lakeland, from 
November 2006 to the present; and Dr. Amann, a neurosurgeon 
to whom the veteran was referred by Dr. Shroff, from June 
2007 to the present.  In addition, the RO should request that 
the veteran identify and provide authorization for VA to 
obtain medical records from the neuro-consultation referred 
to by Dr. Shroff in October 2007. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  Obtain from the Tampa VAMC, to 
include all tertiary care centers, copies 
of all outstanding medical records 
pertaining to the veteran's lumbar spine 
disorder, from April 2004 to the present, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2007).

2.  Request that the veteran provide 
information, and, if necessary, 
authorization, to obtain any additional 
evidence from VA and non VA medical 
providers pertinent to the claim for an 
increased rating for his lumbar spine 
disorder on appeal. 

Specifically, the veteran should provide 
authorization to enable VA to obtain all 
records of his treatment and/or 
evaluation for his lumbar spine disorder 
by K.B. Shroff, M.D., from February 2007 
to the present; E. Lubin, M.D., Ph.D, 
from April 2007 to the present; Gessler 
Clinic medical records from April 2007 to 
the present; Dr. Miller, a neurosurgeon 
at the Watson Clinic in Lakeland, from 
November 2006 to the present; and 
Dr. Amann, a neurosurgeon identified in 
Dr. Shroff's medical records, from June 
2007 to the present.  In addition, the RO 
should request that the veteran identify 
and provide authorization for VA to 
obtain medical records for the neuro-
consultation identified by Dr. Shroff in 
October 2007.

3.  After all available records and/or 
responses have been associated with the 
claims file, schedule the veteran for 
examination to determine the severity of 
his service-connected lumbar spine 
disorder.  The entire claims folder, to 
include a copy of this REMAND, must be 
made available to the examiner(s) and the 
examination report should indicate 
whether the claims file was reviewed.  
All appropriate tests and studies should 
be accomplished.  The examination report 
should include all orthopedic and 
neurological findings attributed to the 
veteran's service-connected back 
disability, currently "residuals of 
lumbar strain."  As the report of the 
April 2007 VA examination contains a 
diagnosis of lumbar degenerative disc 
disease, the examiner(s) should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that lumbar disc disease is a 
residual of the veteran's lumbar strain 
or otherwise related to his active 
military service.  

4.  Readjudicate the claim on appeal in 
light of all pertinent evidence (to 
include evidence received by the Board in 
October 2007) and legal authority, 
including the former and revised rating 
criteria for the spine.  In doing so, 
consider whether separate ratings for 
orthopedic and neurologic disabilities 
due to the service-connected lumbar spine 
disorder should be assigned.  

5.  If the benefit sought on appeal 
remains denied, give the veteran and his 
representative a SSOC and the appropriate 
time period for response before the 
claims file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



